

115 S907 IS: Second Division Memorial Modification Act
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 907IN THE SENATE OF THE UNITED STATESApril 7, 2017Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the modification of the Second Division Memorial, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Second Division Memorial Modification Act. 2.Modification of the Second Division Memorial (a)AuthorizationThe Second Indianhead Division Association, Inc., Scholarship and Memorials Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, may place additional commemorative elements or engravings on the raised platform or stone work of the existing Second Division Memorial located in President’s Park, between 17th Street Northwest and Constitution Avenue in the District of Columbia, to further honor the members of the Second Infantry Division who have given their lives in service to the United States.
 (b)Application of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements or engravings authorized under subsection (a).
 (c)FundingFederal funds may not be used for modifications of the Second Division Memorial authorized under subsection (a).
			